TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 16, 2019



                                       NO. 03-18-00099-CV


                       Toll Dallas TX, LLC f/k/a Toll TX, LP, Appellant

                                                  v.

                           Brent Dusing and Edith Dusing, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order the trial court signed on January 23, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the order. Therefore, the Court reverses the trial court’s interlocutory order and remands the case

to the trial court for entry of an order compelling appellees to arbitrate their disputes with

appellant and abating further court proceedings against appellant. Appellees shall pay all costs

relating to this appeal, both in this Court and in the court below.